Citation Nr: 1208816	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  05-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for loss of partial vision of the left eye as a result of laser surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 20, 1975 to August 31, 1975; February 12, 1981 to May 13, 1981; and from December 27, 1990 to May 25, 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Board remanded this case for the Veteran to be afforded a Board hearing, but he did not report for that hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.


Hypertension

The Veteran has made various contentions regarding his claimed hypertension.  First, he maintains that it was diagnosed during service or within the first presumptive year.  He also contends that it resulted from inservice high sodium consumption from MREs, as well as Anthrax shots that he was given while stationed in the Persian Gulf.  The Veteran also asserts that his hypertension is aggravated by his service-connected PTSD.  

Prior to service, the Veteran had several elevated blood pressure readings in 1987.  On physical examination in March 1987, his blood pressure was 130/90 and he was referred to a cardiologist/internist.  In November 1987, he had seated and standing blood pressure readings of 124/100 and 124/104, respectively.  A pre-exercise EKG also showed a blood pressure reading of 130/92.  

Records reflect a blood pressure reading of 134/86 on the Veteran's March 1991 redeployment examination.  

Thereafter, post-service records show treatment for hypertension beginning in 1993.  However, the Veteran reported to a Social Security Administration (SSA) physician that his hypertension was diagnosed in 1989.  It is unclear when hypertension was initially diagnosed.  The Veteran has also submitted a treatise article which states that PTSD  creates an increased risk for hypertension.  

The Veteran has not been afforded a VA examination to assess the etiology of his hypertension, particularly in light of his various contentions.  Thus, he should be afforded this examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additional treatment records should also be obtained on remand.  The Veteran reported that he was treated for hypertension at VA within eight months of his separation from service.  It also appears that he may have received treatment from a private physician, Dr. Thomas Preston, in the 1980s.  These records should be obtained on remand, as well as any recent VA treatment records.

Additionally, a review of the pertinent Veterans Claims Assistance Act of 2000 (VCAA) notices reflects that they are incomplete as to this issue.  Updated VCAA notice pertaining to secondary service connection should be sent to the Veteran.


Loss of Vision

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished a veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.361.

The Veteran contends that while he was undergoing laser eye surgery at a VA facility in December 2002, the laser malfunctioned which resulted in vision loss.  He essentially contends that he has a disability due to the laser procedure, vision loss in his left eye, which is due to carelessness, negligence, lack of proper skill, error in judgment, or otherwise fault of VA.  In addition, he basically indicates that the laser malfunction was not foreseeable.

In November 2008, the Veteran was afforded a VA examination by an optometrist.  The optometrist explained that without the surgery, the Veteran's vision would have been profoundly reduced.  However, he further went on to state that if the laser was malfunctioning and the aiming device, shutter, power, and/or size of the laser was applying too of a burst or spot size, then that could have lead to overheating of the retina leaving more tissue damage than anticipated causing the vision reduction that has been documented.  

The optometrist recommended that a technical expert on ophthalmic lasers be asked to review the notes as to the technical data for lasers in due during the time of the surgery and indicate if it was possible for the laser to have actually been used on December 27, 2002 and did it apply too strong of a treatment that damaged the Veteran's retina leading to the vision loss.  The examiner also indicated that the medical records from the Eye Foundation Hospital from 2004-2009 be obtained for review.  

Thereafter, a medical release for the medical records from the Eye Foundation Hospital from 2004-2009 was sought from the Veteran.  The Veteran furnished the form, but it does not appear that it was signed.  The Veteran was then sent a letter in which it was requested that he submit any evidence that he had from this facility.  No evidence was forthcoming from the Veteran.  The record does not reflect that this private evidence was ever received.

VA correspondence contained in the claims file indicates that the technical opinion that the VA optometrist indicated would be useful was considered.  Ultimately, an opinion from the Director of VA Compensation and Pension Services was obtained, which was not in the Veteran's favor.  He basically indicated that the Veteran had received the laser surgery in December 2002, but he did not feel that there had been any actual loss of vision in the left eye.  He referred to an August 2008 visual acuity finding of 20/30 in the left eye made by Retina Consultants and the Eye Foundation Hospital.  However, a review of the claims file does not show that there are any private records post-dating 2004.  The supplemental statements of the case dated in April 2009 and December 2009 also do not refer to recent private records, only the request for those records.  It is unclear if the reference was actually to VA records.  In any event, since the private records were used as basis for the statement that there was no actual vision loss, but are not contained in the claims file, according to the RO documents, the Board cannot rely on that assessment without viewing these documents and ensuring that they were reviewed in conjunction with that opinion.  

In light of the foregoing, the Board finds that all private medical records from Retina Consultants and the Eye Foundation Hospital from 2004 onward should be obtained, after securing a completed medical release from the Veteran.  In addition, current VA medical records dated from April 2009 onward from the Birmingham and Central Alabama VA Medical Center should be obtained.  

Thereafter, a technical opinion should be obtained, per the November 2008 VA optometrist's opinion, regarding the malfunctioning of the VA eye laser.  

Once all of these records and the opinion is obtained, an opinion from a VA ophthalmologist should be sought to determine whether the Veteran has additional vision loss in his left eye at the current time due to the December 2002 VA laser eye surgery, and, if so, if it is at least as likely as not that the left eye vision loss, was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable, in connection with his December 2002 laser eye surgery.  It should also be ensured that all records related to the December 2002 surgery have been obtained.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an updated VCAA letter as to the issue of service connection for hypertension as secondary to PTSD.

2.  Obtain and associate with the claims file copies of the Veteran's complete treatment records from the Birmingham and Central Alabama VA Medical Center, dated since 1988.  This should include (but not be limited to) all treatment records related to hypertension dated from May 1991 to May 1992; and all records related to the Veteran's left eye surgery on December 27, 2002, to include clinical records, nurses' notes, and progress notes documenting the informed consent and the signed consent form.

3.  After securing the appropriate medical release, obtain and associate with the claims file copies of all records of the Veteran's treatment from Retina Consultants and the Eye Foundation Hospital, dated from 2004 onward.

4.  After securing the appropriate medical release, obtain and associate with the claims file copies of all records of the Veteran's treatment from Dr. Thomas Preston, dated from 1982 onward.

5.  After the above development has been completed, schedule the Veteran for a VA hypertension examination.  Any indicated tests, if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that hypertension had its clinical onset during active service from December 27, 1990 to May 25, 1991 or is related to any in-service disease, event, or injury, to include anthrax vaccines and/or the consumption of meals ready to eat (MREs).   

(b)  What is the likelihood that hypertension had its onset prior to the Veteran's active service that started on December 27, 1990?  In providing this opinion, please acknowledge the blood pressure readings recorded in 1987.

(c)  If hypertension had its onset prior to the Veteran's active service beginning on December 27, 1990, what is the likelihood that it underwent an increase in severity beyond its natural progression during service from December 27, 1990 to May 25, 1991?  

(d)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that hypertension is proximately due to, or the result of, service-connected PTSD.  

(e)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that hypertension was permanently aggravated by service-connected PTSD.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

6.  Obtain a technical opinion from a technical expert on ophthalmic lasers.  This expert should be asked to review the notes as to the technical data for lasers in use during the time of the surgery and indicate if the laser used on the Veteran in December 2002 during laser eye surgery applied too strong of a treatment that damaged the Veteran's retina leading to the vision loss.  The expert should provide a complete rationale for all opinions expressed and conclusions reached

7.  Schedule the Veteran for a VA examination by an ophthalmologist.  Any indicated tests, if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The ophthalmologist should determine whether the Veteran has additional vision loss in his left eye as a result of the December 2002 VA laser eye surgery, and, if so, whether it is at least as likely as not that the left eye vision loss was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of VA in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable, in connection with his December 2002 laser eye surgery.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

8.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

9.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


